PER CURIAM.
The record before the trial court having neither the certificate of insurance of the original insurer nor its successor, and without the trust agreement referred to in the original subscription contract, the summary judgment entered in favor of the insured under an alleged group policy was erroneous and is reversed.
This cause is remanded for further proceedings consistent herewith, which may include additional motions for summary judgment from either party upon an appropriate record.
Reversed and remanded, with directions.